Citation Nr: 1140848	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1941 to July 1945.   He died in February 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the time of the hearing, a motion to advance the claim on the docket was granted.  38 C.F.R. § 20.900(c) (2011) and 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

Unfortunately, this matter must be remanded for further development.  

First, the appellant has not been provided with a notice letter fully compliant with the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) and Hupp v. Nicholson, 21 Vet. App. 342 (2007), regarding claims for VA death benefits.  In particular, the RO sent the appellant a notice letter in May 2007, but this communication did not notify her of the disabilities for which the Veteran was service-connected at the time of his death.

Second, the record is incomplete.  Indeed, the Certificate of Death indicates that the Veteran had terminal care at a VA medical center.  Currently, however, the terminal treatment records are not associated with the claims file.  As VA treatment records are constructively of record, they must be secured.

Finally, remand is also necessary to obtain clarification with respect to the most recent February 2010 VA medical opinion.  In this regard, in order to establish service connection for the cause of a veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the Veteran died on February [redacted], 2007.  His death certificate indicates that the immediate causes of death were sepsis, caused by sigmoid volvulus, that in turn had been caused by pneumonia.  Other significant conditions contributing to death but not resulting in the underlying cause included acute renal failure, Paget's disease, hypertension, and coronary artery disease.  At his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), a gunshot wound to the right wrist, dysentery, hemorrhoids, and pruritus ani.  He was additionally awarded individual unemployability (TDIU) as of November, 5, 1998. 

In an April 2007 private medical opinion, G. B. T., M.D. stated that "it is perhaps as likely that (the Veteran's) anxiety disorder contributed to his hypertension and subsequent heart disease as not."  In an undated private medical opinion the Veteran's psychiatrist, S.W.Q., stated that it was likely that the psychiatric disability contributed to his coronary artery disease and hypertension.

The RO obtained opinions from two physicians concerning whether the Veteran's service-connected conditions either caused or contributed substantially or materially to cause death.  In an August 2007 opinion, the VA physician stated that the Veteran's service-connected irritation of the anus and dysentery less likely as not contributed to the volvulus that contributed to his death.  

In the most recent February 2010 VA opinion, the physician opined in pertinent part:

" . . .hypertension and coronary artery disease have not been caused by the Veteran's service-connected PTSD, but it is the examiner's opinion that the service-connected PTSD contributed to the aggravation of the Veteran's essential hypertension and coronary artery disease at least as likely as not.  To the question (of) whether the Veteran's hypertension and coronary artery disease contributed substantially or materially hastened the Veteran's death, it is the examiner's opinion that the Veteran's hypertension and coronary artery disease contributed to his death."

As noted, the above opinion requires clarification.  Specifically, the examiner notes that the Veteran's service-connected PTSD aggravated the hypertension and coronary artery disease.  However he indicates that the initial baseline of the hypertension is not known.  It is unclear how the physician arrived at such conclusion, as there is no reference as to whether or not the conclusion was based on the medical evidence of record.  Furthermore, the physician did not specifically state whether or not the hypertension and coronary artery disease substantially or materially contributed to the Veteran's death.  Thus, the RO should obtain a supplemental opinion from the examiner who provided the February 2010 medical opinion that addresses the above points. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The AMC/RO should send the appellant a corrective VCAA notice letter, as provided under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), including a statement of the disabilities for which the Veteran was service-connected at the time of his death, as well as an explanation of the evidence and information required to substantiate the claim. 

2. Obtain and associated with the claims file, the Veteran's terminal records from Palo Alto VA medical center.  Any negative search must be noted in the record and communicated to the appellant.

3. After the above has been completed, arrange for review of the Veteran's claims folder by the February 2010 VA physician (if she is not available then another physician may respond in her place), to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected conditions (PTSD, gunshot wound to the right wrist, dysentery, hemorrhoids, and pruritus ani) contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of the Veteran's death.  

The examiner should also, if factually possible (based on the medical evidence of record) indicate a baseline for the Veteran's hypertension and coronary artery disease prior to aggravation by the service-connected PTSD.  The examiner should then clarify whether or not the hypertension and coronary artery disease contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of the Veteran's death.

The examiner must review the entire claims file, and should provide a complete rationale for any opinions expressed.  If he or she cannot respond without resorting to speculation, he or she should explain why a response would be speculative. 

4. After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the appellant and her representative, an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



